Name: COMMISSION REGULATION (EEC) No 1594/93 of 24 June 1993 amending Regulation (EEC) No 1349/93 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Republic and Slovakia and fixing the minimum import prices applicable until 31 May 1994
 Type: Regulation
 Subject Matter: plant product;  prices;  political geography;  Europe
 Date Published: nan

 25. 6. 93 Official Journal of the European Communities No L 153/ 17 COMMISSION REGULATION (EEC) No 1594/93 of 24 June 1993 amending Regulation (EEC) No 1349/93 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland, the Czech Republic and Slovakia and fixing the minimum import prices applicable until 31 May 1994 HAS ADOPTED THIS REGULATION Article 1 In the second indent of Article 3 of Regulation (EEC) No 1349/93, the word 'fortnight' is hereby replaced by the phrase 'period of two weeks'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1333/92 of 18 May 1992 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland and Czechoslovakia ('), and in particular Article 3 thereof, Whereas Article 3 of Commission Regulation (EEC) No 1349/93 (2) lays down the criteria for verifying compli ­ ance with the minimum import price ; whereas, in order to ensure that the second criterion has the same meaning in all Community languages, the word 'fortnight' should be replaced by 'period of two weeks' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables and Products Processed from Fruit and Vegetables, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1993 . For the Commission Rene STEICHEN Member of the Commission (! ) OJ No L 145, 27. 5 . 1992, p . 3 . 2) OJ No L 133, 2. 6 . 1993 , p. 13 .